Citation Nr: 1523124	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-25 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 30 percent prior to January 9, 2014 for posttraumatic stress disorder (PTSD), one higher than 50 percent from January 9, 2014 to December 24, 2014, and one higher than 70 percent since December 25, 2014.  


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel









INTRODUCTION

The Veteran had active service from May 2004 to August 2005 and March 2009 to September 2009.  He also had a prior period of active duty for training from October 2002 to February 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2014 rating decision, the RO granted the Veteran a 50 percent rating for his PTSD effective January 9, 2014.  Then, in a May 2015 rating decision, it granted him an even higher 70 percent rating effective December 25, 2014.  As these increases do not represent full grants of the benefit sought, the Veteran's appeal was not abrogated and the matter is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to January 9, 2014, the Veteran's PTSD resulted in, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mod, anxiety, suspiciousness, panic attacks, and sleep impairment.  

2. From January 9, 2014 to December 24, 2014, his PTSD did not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

3. Since December 25, 2014, his PTSD caused him occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as near-continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent prior to January 9, 2014 for PTSD, one higher than 50 percent from January 9, 2014 to December 24, 2014, and one higher than 70 percent since December 25, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The Board concludes that the RO has substantially satisfied its duty to notify as required by the VCAA.  The Veteran was provided proper VCAA notice in November 2009 that fully informed him of how to establish a higher rating for his PTSD.  He was also issued a subsequent statement of the case (SOC) and later supplemental statements of the case (SSOCs) that also informed him of the applicable regulations.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Additionally, the Board concludes that the duty to assist has also been met with regards to his claim for a higher rating.  The totality of the Veteran's VA and private treatment records has been obtained.  He was given appropriate VA examinations at which the examiners reviewed the entire claims folder.  Contained in the examination reports are relevant opinions by the examiners concerning the severity of the Veteran's PTSD.  The examinations addressed the appropriate rating criteria found in the General Rating Formula for Mental Disorders.  There is no indication that there is any relevant evidence outstanding in this claim and the Board will proceed with consideration of the Veteran's appeal.

II. Increased Rating for PTSD

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When a veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed until a final decision is made.  The analysis therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice known as "staged" rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This is the case here, as the Veteran has three different ratings for his PTSD during the appellate period.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

There is a VA psychiatric treatment note dated March 2008.  The treatment note detailed the Veteran's recent ecstasy use, then at two to three times per month.  The Veteran described anger issues that had been getting worse.  He further described stress, mood, and sleep issues.  He reported "occasional suicidal ideations without intent or plan" in the past, but denied any current suicidal or homicidal ideation.  He described angry outbursts where he would strike his walls, but denied getting violent towards other people.  The physician described the Veteran's affect as constricted and his mood as congruent.  There were no hallucinations, delusions, or paranoia.  There were intrusive thoughts, avoidance, and hypervigilance.  The physician concluded that the Veteran's current symptoms represented moderate depression and increased irritability since the Veteran had reportedly stopped taking his medications.  The Veteran at that time was working at a detailing shop.  His official mental diagnoses were PTSD, major depressive disorder, and a history of personality disorder; his GAF score for the year was 65, but was listed as currently 61.  

He had another VA psychiatric evaluation in June 2008.  At this session, the Veteran indicated his then-desire to get back into active duty service.  He was working full time as a bouncer.  The Veteran described a generally improving mental condition, including his mood, sleep, appetite, energy, and concentration.  There was no suicidal or homicidal ideation, psychotic symptoms, nightmares, flashbacks, intrusive thoughts, avoidance, or hypervigilance.  The examiner concluded that he was "currently asymptomatic for both the PTSD and depression on his current medication."  The Veteran denied any illicit drug use.  The final mental diagnoses were PTSD in remission, major depressive disorder in remission, and a history of personality disorder.  His GAF score for both the year and at that time was listed as 81.  The physician wrote a letter in support of the Veteran's potential reentry to service, which stated that the Veteran's conditions were in remission, that his diagnoses were made prior to the physician ever seeing him, and that he had "no current symptoms of depression or PTSD" and was "currently asymptomatic of both conditions, and appears to be mentally fit for duty at this time."  

The Veteran underwent a VA compensation examination for PTSD in January 2010.  The examiner indicated that the claims file was not available for review prior to the examination, but that it was delivered the next day.  The examiner recorded a detailed history of the Veteran's mental condition dating back to his first period of active duty service.  The examiner believed that there were several inconsistencies regarding the Veteran's reasons for being evacuated out of Iraq, his drug use, and his reason for being discharged from the Army most recently in 2009.  The Veteran's mood was described as flippant and sarcastic, while the Veteran endorsed being anxious and angry.  He further described that his short-term memory and concentration were deficient.  His thought processes were organized and there was no evidence of hallucinations, delusions, or distorted ideation.  The Veteran denied "any current and past" suicidal and homicidal ideation.  The examiner concluded that due to the numerous inconsistences she found with the Veteran's statements and his claims file, she was unable to make any determination regarding the current severity of his PTSD.  She noted that his Axis II diagnoses of antisocial personality disorder and borderline personality disorder were "present throughout all his records" and "inconsistent and distorted self-reports are qualities of these disorders which may explain his presentation style."  

Another VA examination was performed in March 2011.  There, the Veteran reported that he had last worked in October 2010 in the oil fields, but was laid off.  He was also enrolled at a technical college.  The claims file was reviewed and the examiner provided a summary of the previous mental treatment in the record.  The Veteran stated his then-current symptoms were fatigue, headaches, anxiety, concentration issues, increased startle response, memory issues, and insomnia.  The examiner stated that the Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his daily routine.  The Veteran stated he enjoyed working on cars.  Social, occupational, and military histories are all recorded in the report.  The Veteran reported having arguments with his wife.  The examiner indicated that throughout the conversation "the themes of boredom, agitation and poor interpersonal relationships recur."  He further stated that the Veteran had a "spontaneous" affect, good reasoning, and did not exhibit psychomotor slowing or agitation.  While the Veteran reported short-term memory loss, this was not evident to the examiner on screening.  The Veteran endorsed the following symptoms: anxiety, panic, depression, sleep problems, appetite problems, anhedonia, and nightmares.  The Veteran stated that his occupational and social functioning was affected by his poor motivation and his difficulty in getting along with others.  The examiner indicated that the Veteran had mild PTSD with separate bipolar disorder and polysubstance abuse.  A GAF score of 65 was assigned. The examiner concluded that the Veteran's condition was virtually unchanged since he last saw him in 2006.  

The Veteran submitted several copies of the same typed letter, each signed by a different friend or family member, in March 2011.  The letters detail his exhaustion, insomnia, bad short-term memory, and concentration troubles.  It stated that "sometimes he even has moments where he cannot remember where he is."  There is another batch of a different letter, all signed by different family members and friends, which also state the Veteran's condition was deteriorating and that he had headaches, sleepless nights, and severe agitation.  

After review of the above evidence, the Board concludes that the Veteran is not warranted a rating higher than 30 percent for his PTSD prior to January 9, 2014.  While none of the above evidence commented specifically on the level of occupational and social impairment the Veteran's condition caused him, the GAF scores of record indicate that the Veteran had, at worst, some mild symptoms or some difficulty in social, occupational, or school functioning, but was generally functioning pretty well and had some meaningful interpersonal relationships.  Furthermore, the Veteran was working full time for much of the duration of this earlier period or else was enrolled in technical school.  The June 2008 VA treatment note indicated that the Veteran was completely asymptomatic.  The March 2011 treatment record indicated that he was able to perform a normal range of activities of daily living, and he reported a relationship with his wife, albeit with arguments.  He exhibited symptoms such as irritability, anger, increased startle response, anxiety, and sleep disturbances.  These are all symptoms contemplated by a 30 percent or lower rating.  While the Veteran did speak about past suicidal ideation, he denied that he possessed this currently.   He also complained about memory loss, but at no point did these symptoms, as well as the others reported in the relevant records cause him the requisite occupational and social impairment to receive a higher rating.  In making this determination, the Board considered the numerous lay statements submitted by the Veteran's friends and family members.  However, as lay people, they are not competent to provide probative evidence concerning the level of occupational and social impairment that the Veteran's PTSD causes him.  

The Veteran underwent another VA examination in January 2014.  His PTSD diagnosis was confirmed.  The examiner concluded that the condition caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated the claims file was reviewed.  The Veteran reported a relationship with his children and wife, although he spoke of arguments with the latter.  He stated that he felt his mood, frustration levels, and patience had all worsened.  He stated he last worked for an off-shore oil company in March 2013 and then hurt his foot on the job.  The Veteran's primary complaints were sleep disturbance, depressed mood, and anxiety.  The examiner went through the complete PTSD diagnostic criteria and confirmed the Veteran's diagnosis.  In so doing, the examiner marked he had the following: recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; avoidance of or efforts to avoid distressing memories, thoughts, or feelings; a persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outburst typically expressed as verbal or physical aggression towards people or objects; problems with concentration; and sleep disturbance.  In a separate symptoms section, the examiner marked that the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner denied that there were any hallucinations, suicidal or homicidal ideation, psychotic symptoms, or delusional content.  The Veteran's impulse control was good and affect was appropriate.  

After review of the above evidence, the Board has concluded that the Veteran is not warranted a rating higher than 50 percent for his PTSD for the period from January 9, 2014 to December 24, 2014.  The January 9, 2014 VA examination indicated that the Veteran's symptoms caused him occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is actually the criteria for a lower 30 percent rating. Furthermore, the Veteran continued to have relationships with his wife and children.  He exhibited symptoms such as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships are contemplated by his 50 percent rating.  Regardless, none of his symptoms from this period have been shown cause him the requisite occupational and social impairment to receive an even higher rating.  

Yet another VA examination was provided in March 2015.  The examiner indicated the claims file was reviewed.  He further indicated the Veteran possessed diagnoses of PTSD and major depressive disorder with anxious distress using with the DSM-IV or the newer DSM-V criteria.  The examiner assigned a GAF score of 60 for the Veteran's PTSD and a 55 for his depression.  However, he indicated it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner concluded that the Veteran's mental diagnoses caused him occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran described a bad temper and extreme anxiety.  He stated was unmotivated and slept only two to three hours each night.  He stated he avoided social functions and gatherings.  The Veteran reported his last job was a year prior as a mechanic.  He further stated he did not finish his coursework at technical school.  

The examiner went through the PTSD diagnostic criteria and confirmed the Veteran met his diagnosis.  In so doing, the examiner indicated the Veteran suffered from the following: recurrent, involuntary and intrusive distressing memories; recurrent distressing dreams; dissociative reactions; intense or prolonged psychological distress at exposure to internal or external cues; marked physiological reactions; avoidance of or efforts to avoid distressing memories, thoughts, or feelings; avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings; a persistent negative emotional state; a markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outburst; hypervigilance; exaggerated startle response; problems with concentration;  and sleep disturbance.  In a separate symptoms section, the examiner indicated that the Veteran possessed depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long-term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and impaired impulse control.

After review of the above evidence, the Board has concluded that the Veteran is not warranted a rating higher than 70 percent for his PTSD since December 25, 2014.  At no point has a competent psychiatric professional indicated that the Veteran's PTSD symptoms cause him total occupational and social impairment, the criteria for the higher 100 percent rating.  The March 2015 examiner specifically indicated that his symptoms caused occupational and social impairment with deficiencies in most areas, which is the standard for his current 70 percent rating.  Furthermore, the Veteran has never exhibited any of the symptoms contemplated by the 100 percent rating as listed in the General Formula.   

In summary, the Veteran has not produced evidence that he is warranted higher ratings for any of the periods on appeal.  For the above stated reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Instead, the preponderance of the evidence is against this claim and it must be denied.

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His anger, irritability, mood disturbances, memory impairment, decreased motivation, isolation, difficulty with social skills, hypervigilance, nightmares, sleep trouble, avoidance, flattened affect, difficulty in stressful situations, and anxiety are fully contemplated by DC 9411. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a rating higher than 30 percent prior to January 9, 2014 for PTSD, one higher than 50 percent from January 9, 2014 to December 24, 2014, and one higher than 70 percent since December 25, 2014 are all denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


